Coshocton County, No. 84-CA-4. This cause is pending before the court as an appeal from the Court of Appeals for Coshocton County. On June 15,1994, appellant filed his reply brief which was due on June 13,1994. Rule XIV, Section 1(C) of the Rules of Practice of the Supreme Court of Ohio, effective June 1, 1994, prohibits the filing of a brief that is not timely tendered for filing. Accordingly,
IT IS ORDERED by the court, sua sponte, effective July 5, 1994, that appellant’s reply brief be, and hereby is, stricken.